Case 3:19-cv-18811-MAS Document 24 Filed 08/19/21 Page 1 of 4 PagelD: 2795

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

QUMERE MCCLENDON,

Petitioner, Civil Action No. 19-18811 (MAS)

v. MEMORANDUM ORDER

BRUCE DAVIS, et al.,

Respondents.

 

 

SHIPP, District Judge

This matter comes before the Court on Petitioner’s renewed motion for a stay of his habeas
petition. (ECF No. 19.) Respondents filed opposition to the motion (ECF No. 20), to which
Petitioner replied (ECF No. 23.) For the following reasons, Petitioner’s motion is granted and this
matter shall be stayed pending the completion of Petitioner’s second PCR petition in state court.

By way of background, Petitioner filed his habeas petition in October 2019. (ECF No. 1.)
He thereafter filed an amended petition in November 2019. (ECF No. 6.) Respondents then filed
an answer to the petition in December 2019. (ECF No. 7.) Petitioner thereafter sought and was
granted several extensions of time within which to file a reply. (See ECF Nos. 8-11.) Instead of
filing a reply, however, in March 2020 Petitioner filed a motion to stay his habeas proceeding so
he could return to state court to pursue five entirely new claims. (ECF No. 12.)

This Court denied Petitioner’s first stay motion without prejudice by way of an order and
opinion issued on October 13, 2020. (ECF Nos. 16-17.) As this Court explained in that opinion,

A petitioner seeking a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 must first “exhaust[] the remedies available in the courts of
the State” before applying for habeas relief. 28 U.S.C.
Case 3:19-cv-18811-MAS Document 24 Filed 08/19/21 Page 2 of 4 PagelD: 2796

§ 2254(b)(1)(A). In “limited circumstances,” a court may grant a
petitioner a protective stay to allow him to return to state court and
exhaust any unexhausted claims without running afoul of the one-
year statute of limitations to file a habeas petition. Rhines v. Weber,
544 U.S. 269, 277 (2005); see also Crews v. Horn, 360 F.3d 146,
151 (3d Cir. 2004). The United States Supreme Court has held that
a stay is “only appropriate” where the district court determines the
petitioner “had good cause for his failure to exhaust, his
unexhausted claims are potentially meritorious, and there is no
indication that the petitioner engaged in intentionally dilatory
litigation tactics.” Rhines, 544 U.S. at 277-78. A petitioner bears the
burden of showing that he is entitled to a stay. See Urcinoli v.
Cathel, 546 F.3d 269, 275 n.8 (3d Cir. 2008).

Here, the four of Petitioner’s claims that allege his PCR
counsel was ineffective are not potentially meritorious because
ineffective assistance of PCR counsel is not a cognizable habeas
claim. See 28 U.S.C. § 2254G). Pursuant to 28 U.S.C. § 2245(),
“t]he ineffectiveness or incompetence of counsel during Federal or
State collateral post-conviction proceedings shall not be a ground
for relief in a proceeding arising under section 2254.” The Supreme
Court has similarly stated that “a petitioner cannot claim
constitutionally ineffective assistance of counsel in [state post-
conviction] proceedings.” Coleman v. Thompson, 501 U.S. 722, 752
(1991). The limited exception to this rule is set forth in Martinez v.
Ryan, 566 U.S. 1 (2012), which held that “[i]nadequate assistance
of counsel as initial-review collateral proceedings may establish
cause for a prisoner’s procedural default of a claim of ineffective
assistance at trial.” 566 U.S. at 9. Here, however, Petitioner’s claims
do not fall within the limited exception outlined by Martinez as he
is not attempting to overcome a procedural default. Rather, he is
attacking the effectiveness of his PCR counsel; claims that are
prohibited by 28 U.S.C § 2245(1). Accordingly, Petitioner’s claims
alleging ineffective assistance of PCR counsel do not warrant a stay.

As for Petitioner’s remaining claim, that he is entitled to a
new trial based upon newly discovered evidence, Petitioner does not
provide sufficient information for the Court to determine whether
this claim is potentially meritorious. The only information Petitioner
provides is that there is newly discovered evidence the State
committed a Brady violation by failing to turn over “evidence” that
would attack the credibility of State witness, Dr. DiCarlo, to testify
as an expert. “A Brady violation occurs if: (1) the evidence at issue
is favorable to the accused, because either it is exculpatory or
impeaching; (2) the prosecution withheld it; and (3) the defendant
was prejudiced because the evidence was ‘material.’” Breakiron v.
Horn, 642 F.3d 126, 133 Gd Cir. 2011). Here, Petitioner does not
Case 3:19-cv-18811-MAS Document 24 Filed 08/19/21 Page 3 of 4 PagelD: 2797

indicate what evidence the State allegedly failed to turn over, nor
does he provide sufficient context for the Court to determine
whether that evidence would have been material. Although
Respondents pointed out the “scant information” about Petitioner’s
claim in their opposition brief, Petitioner failed to elaborate further
in his reply. Rather, he asked the Court to consider the fact that he
is “indigent,” “not a trained attorney,” and that his second PCR and
the claims therein are still in a “nascent stage.”” However, absent
additional information about Petitioner’s newly discovered
evidence claim, the Court is unable to ascertain whether a stay is
appropriate.
(ECF No. 16 at 6-8, record citations and footnotes omitted.)

Petitioner thereafter filed his current motion. (ECF No. 19.) In that motion, Petitioner
reasserts two of the claims which this Court previously found did not warrant a stay — a circuitous
claim of ineffective assistance of PCR appellate counsel and his new evidence claim. He also
raises several additional claims which he asserts are now pending in a second PCR petition on
which he was granted appointed counsel in state court. These include claims asserting that trial
counsel was ineffective in failing to object to certain jury instructions, challenge the applicability
of New Jersey’s child endangerment statute to Petitioner, challenge the imposition of consecutive
sentences on certain counts, and in failing to discover alleged Brady violations related to Plaintiff’ s
new evidence claim. (ECF No. 19-1 at 2-19). Petitioner also clarifies that his new evidence claim
relates directly to allegations of professional wrongdoing by the medical examiner who testified
at his trial, many of which he draws from a website named “newjerseyiscorrupt.com.” (/d. at 5.)

Although this Court reiterates that Petitioner’s claims of ineffective assistance of appellate
and trial level PCR counsel fail to make out a valid basis for habeas relief for the reasons quoted
above, and continues to find the merits of Petitioner’s Brady related claim somewhat dubious —
steeped as they are in hearsay drawn from a website whose name is not indicative of a fair or

balanced perspective — the Court cannot say that all of Petitioner’s second PCR petition claims are

clearly without merit. Petitioner’s jury instruction and child endangerment statute related claims,
Case 3:19-cv-18811-MAS Document 24 Filed 08/19/21 Page 4 of 4 PagelD: 2798

to the extent they raise claims of ineffective assistance of trial rather than PCR counsel, may be of
potential merit. Because this Court does not find that Petitioner has been acting in a clearly dilatory
manner, because Petitioner raises claims of at least arguable merit which he is attempting to
exhaust in state court, and Petitioner has raised an argument for why he failed previously to exhaust
his claims — ineffective assistance of PCR counsel — this Court finds that a stay is warranted in this
matter. See Rhines, 544 U.S. at 277-78.

This Court having reviewed Petitioner’s motion, and for good cause shown,

IT IS on this A by of August, 2021, ORDERED that:

1. Petitioner’s motion seeking a stay pending the outcome of his second PCR petition in
state court (ECF No. 19) is GRANTED.

2. This matter is STAYED pending the outcome of the second PCR petition.

3. Within 30 days after the exhaustion of his claims in the state courts, Petitioner shall
return to this Court by filing a motion to reopen this action, failure to comply with this
deadline may result in this Order being vacated nunc pro tunc and the dismissal of
Petitioner’s habeas petition, see Crews v. Horn, 360 F.3d 146, 154 (3d Cir. 2004),

4. Upon the timely filing of a motion to reopen this matter following the exhaustion of
Petitioner’s claims, this matter shall be reopened.

5. The Clerk of the Court shall serve a copy of this Order upon Respondents electronically

and upon Petitioner by regular mail, and shall administratively terminate this matter.

MICHAEL A. SHfpp
UNITED STATES DISTRICT JUDGE
